Case: 7:20-cv-00052-DCR Doc #: 24 Filed: 01/06/21 Page: 1 of 1 - Page ID#: 2184




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        (at Pikeville)

  ANGELA MARIE MCCOY,                                )
                                                     )
              Plaintiff,                             )      Civil Action No. 7: 20-052-DCR
                                                     )
  V.                                                 )
                                                     )
  ANDREW SAUL, Commissioner of                       )                JUDGMENT
  Social Security,                                   )
                                                     )
              Defendant.                             )

                                     *** *** *** ***
         In accordance with Rule 58 of the Federal Rules of Civil Procedure, and pursuant to

the Memorandum Opinion and Order entered this date and 42 U.S.C. § 405(g), it is hereby

         ORDERED and ADJUDGED as follows:

         1.        The final administrative decision of Defendant Andrew Saul, Commissioner of

Social Security, is AFFIRMED.

         2.        Judgment is entered in favor of Defendant Saul with respect to all issues raised

in this proceeding.

         3.        This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: January 6, 2021.




                                                 -1-
